Citation Nr: 1632906	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  10-23 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for a jaw disorder, to include for dental treatment purposes.

4.  Entitlement to special monthly pension based on the need for regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to service connection for a jaw disorder, to include for dental treatment purposes, and entitlement to special monthly pension are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The probative evidence of record does not demonstrate that the Veteran's current low back disorder is related to his active duty service.

2.  The probative evidence of record does not demonstrate that the Veteran's current heart disorder is related to his active duty service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307. 3.309 (2015).

2.  The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307. 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the case of arthritis and hypertension, service connection is granted if such diseases are manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

Low Back Disorder

The Veteran contends that he has a low back disorder which is related to an injury that occurred during active military service.  He further claims that he has had continuous low back pain since service.

Service treatment records include October 1973 treatment notes which report that the Veteran was working on his car when he was run over.  Diagnoses were mild cerebral concussion, laceration of the scalp, multiple contusions and abrasions and a fracture of the left pubis and ischium.  Service treatment records include a history of low back pain in May 1974, and also a December 1975 report of sharp pain in the lower back, with a history of a back problem.  It was noted that the Veteran described typical paravertebral muscle strain.  A chronic lumbar spine disability was not diagnosed during service.

Subsequent to service discharge, a November 1992 private treatment note indicates the Veteran had lumbosacral strain/sprain caused from motorcycle accident.  

In March 2012, a VA examination provided a diagnosis of degenerative joint disease of the lumbar spine.  At that time, the Veteran reported his in-service motor vehicle accident, as well as a post-service motorcycle accident.  The examiner opined that the Veteran's low back disability was "less likely than not" due to his military service, citing the causes of the post-service 1980 motorcycle accident and post-service morbid obesity.  Specifically, the examiner noted that the Veteran's x-ray shows arthritic changes of the spine were "more likely than not . . . come from his obesity and changes related to aging with the added stress that the Veteran's weight have caused to the low back."  

An August 2012 medical opinion from the Veteran's VA primary physician indicates that the Veteran's chronic low back pain was "related to his [motor vehicle accident] he sustained on 10/05/1973."  Attached to the opinion, the primary physician included the service treatment records outlining the in-service motor vehicle accident and treatment for back pain.  

The Veteran testified before the Board in January 2014 that his low back pain persisted after service; he further reported that he did not seek treatment until the 1990s, because of financial constraints.  Private treatment and chiropractic records note low back treatment in the 1990s.  Notably, these private records indicate the Veteran was also in a motorcycle accident in 1980, several years after service.  VA outpatient treatment records show recent ongoing treatment for chronic low back pain.  

The Veteran was afforded a VA examination in October 2015.  During his examination, the Veteran reported that he was hit by a car and injured his back in 1973 during service.  He stated that he had additional issues with his back following a 1980 motorcycle accident.  The Veteran described back pain with extensive standing, bending forward, heavy lifting and riding his motorcycle for too long.  Following a review of the claims file and examination of the Veteran, the examiner concluded that while it was clear that the Veteran had a current back disorder, there was no clear evidence that the Veteran's October 1973 injury caused a permanent/chronic back condition because it would be expected that there would be several additional entries dealing with an ongoing back issue following that accident but medical records did not demonstrate any such additional treatment.  The examiner noted that the Veteran had a motorcycle accident in 1980, which caused back harm but the examiner stated that with the absence of data from that event it was difficult to tell without speculation to what degree the Veteran's back was injured.  The examiner stated that the only etiology for the Veteran's current back pain that was clear was the Veteran's morbid obesity.  It was noted that the Veteran had a large pannus, which without any doubt caused some, if not all of the Veteran's current back pain.  The examiner stated that given the lack of any clear evidence connecting the 1973 injury or any other event during service, the examiner could not see any way to connect the Veteran's current back disability and service and that the back disability was" less likely than not incurred in service."

Although the record demonstrates the Veteran's assertion of a long history of back pain, the Board finds the October 2015 examiner's opinion to be the most probative evidence, as it is predicated upon thorough, accurate reviews of the record, to include specific assertions from the Veteran as to the onset of his symptoms, and the opinion is supported by sufficient rationale.  Prejean v. West, 13 Vet. App. 444 (2000).  

The preponderance of the medical evidence weighs against a finding that the Veteran's current low back disorder is related to service.  While arthritis may be presumed to be due to service if shown within a year of discharge, here arthritis is not demonstrated until years thereafter.  Thus, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.

While the record includes an August 2012 opinion from the Veteran's physician that there was a relationship between the Veteran's in-service injury and service, as no rationale is provided and the physician did not note the Veteran's later 1980 motorcycle accident, this medical finding is afforded little probative value.  Stefl v. Nicholson, 21Vet.App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

Instead, the weight of the medical evidence indicates that the Veteran's low back disorder is not related to service.  The Veteran's VA examiners considered the evidence of record, to include the service treatment records and post service treatments records, as well as the Veteran's statements and concluded that the back disorder is related to the Veteran's morbid obesity.  

The Veteran's statements as to the symptoms of his back claim are competent evidence.  However, the Veteran's statements as to the etiology of his current back disorder are not competent evidence, as the Veteran is not shown to have specialized medical education, training, or experience necessary to provide a competent medical opinion as to the nature and etiology of the current low back disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the probative medical opinion 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Veteran's service connection claim for a low back disability is not warranted.

Heart Disorder

The Veteran's service treatment records indicate complaints of chest pain.  In January 1975 the Veteran complained of chest pains.  A blood pressure reading of 140/80 was recorded, and a history of chest pain from September 1974 was noted.  The service treatment records are negative for a diagnosis of heart disorder.

Subsequent to his service discharge, the Veteran reported complaining of symptoms for five days and dizziness in a November 2002 private treatment record.  Elevated blood pressure was noted.  VA Medical Center and private treatment notes show diagnoses of atrial fibrillation and hypertension.  

During his January 2014 hearing before the Board, the Veteran stated that he did not recall any heart complaints during his service.  The Veteran stated that he realized he had heart problems around 2009.  He stated that he was first told that he had a heart murmur around 2002.  He further testified that when he got out of service he had high blood pressure, and stated he believed that high blood pressure in service indicated that a heart disability began in service.

The Veteran was afforded a VA heart examination in October 2015.  During his examination, the Veteran explained that he had problems with shortness of breath in 2009 and was found to have an enlarged heart, infibulation, and aortic stenosis.  He had a mechanical valve replacement in 2009 and his condition was stable.  Following examination of the Veteran and review of the records, the VA examiner concluded that it was "less likely than not" that a current heart disorder was related to service.  The examiner explained that the service treatment records demonstrated right-sided chest pain in September 1974 and January 1975m and that while the diagnosis was not clear, there did not appear to be any actual workup done.  The examiner noted that Veteran's blood pressure was slightly elevated at that time, but that if the Veteran was complaining of pain that was to be expected.  The examiner noted that other than those records, there was no data to show that the Veteran had a heart condition in service.  The examiner stated that if the Veteran had a recurring chest pain there should have been additional entries in the record, and if a cardiac etiology was suspected there would have been some type of cardiac workup.  The Board finds the October 2015 examiner's opinion to be the most probative evidence, as it is predicated upon thorough, accurate reviews of the record, to include specific assertions from the Veteran as to the onset of his symptoms, and the opinion is supported by sufficient rationale.  Prejean v. West, 13 Vet. App. 444 (2000).  

While hypertension may be presumed to be due to service if shown within a year of discharge, here hypertension is not demonstrated until years thereafter.  Thus, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that a heart disorder is related to his service.  As noted above, the Veteran's statements are not competent evidence sufficient to determine the etiology of his current heart disorder, as the Veteran is not shown to have specialized medical education, training, or experience necessary to provide a competent medical opinion.  Determining the etiology of the diagnosed heart disorder is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Based on the foregoing, the Board concludes that the preponderance of the evidence shows that the Veteran does not have a current heart disorder which is related to active military service.  Accordingly, benefit of the doubt doctrine is not for application, and the Veteran's service connection claim for a heart disorder is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a low back disorder is denied.

Service connection for a heart disorder is denied.

REMAND

In September 2014, the Board remanded the service connection claim for a jaw disorder in order to obtain a VA examination to determine whether there was a relationship between a dental disability and service.  

In October 2015, the Veteran was afforded a VA examination in which the examiner stated that following a review of service treatment his history, the Veteran's edentulous state was not related to active duty in anyway and that there was no evidence to suggest otherwise.  However, the examiner provided no rationale for his determination.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, this case must be remanded to accord the Veteran a new VA examination which adequately addresses the nature and etiology of his dental disorder.  The issue of special monthly pension will be deferred.

Accordingly, the case is remanded for the following action:

1.  The RO must afford the Veteran the appropriate VA examination(s) for dental disorders and/or disorders of the jaw.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on a review of the evidence of record, including the Veteran's service and post-service treatment records, the examiner must provide an opinion as to whether the Veteran has a current jaw disorder and whether the surgery during service caused any tooth loss.  In rendering any this opinion, the examiner must consider the Veteran's assertion that he lost his teeth as a result of infection from the in-service jaw surgery.  

A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.   

3.  The medical examination report must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims for service connection and special monthly pension must be readjudicated.  If a benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


